J-S09042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ERIC BENEFIELD,

                            Appellant                No. 1221 EDA 2016


              Appeal from the Judgment of Sentence April 6, 2016
                in the Court of Common Pleas of Chester County
               Criminal Division at No.: CP-15-CR-0003388-2015


BEFORE: SHOGAN, J., STABILE, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                          FILED APRIL 21, 2017

        Appellant, Eric Benefield, appeals pro se1 from the judgment of

sentence2 imposed following his negotiated, counseled guilty plea to

obstructing administration of law or other governmental function, 18

Pa.C.S.A. § 5101. Appellant has waived all claims. We dismiss.

        West Chester police arrested Appellant after he interfered with the tow

away of his BMW as abandoned, after notice, because it was not validly

registered and failed to display an appropriate registration or inspection
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  After a hearing, the trial court determined that Appellant’s request to
proceed pro se was knowing, voluntary and intelligent. (See N.T. Hearing,
7/07/16, at 10; Order, 7/08/16); see also Commonwealth v. Grazier,
713 A.2d 81, 82 (Pa. 1998).
2
    The court sentenced Appellant to time served with immediate parole.
J-S09042-17



sticker. (See Affidavit of Probable Cause, 9/16/15). Appellant got between

the tow truck and the car, refused to move or be removed, refused to be

handcuffed, and was finally tased into submission before arrest.

       On appeal, Appellant’s court-ordered statement of errors fails to

identify the legal basis for his claims of lack of jurisdiction, sufficient to

enable meaningful review.3 (See Concise Statement of Errors, 5/03/16). To

the extent they can be discerned at all, they are facially frivolous.4

Accordingly, all issues are waived.            See Pa.R.A.P. 1925(b)(4)(vii) (“Issues

not included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.”).

       Additionally, Appellant has failed to ensure the inclusion of the

transcript of proceedings before the trial court.          (See Trial Court Opinion,

5/06/16, at 1).      This makes meaningful review impossible.            “The law of

Pennsylvania is well settled that matters which are not of record cannot be

____________________________________________


3
  We note that “[i]ssues pertaining to jurisdiction are pure questions of law,
and an appellate court’s scope of review is plenary. Questions of law are
subject to a de novo standard of review.” Robert Half Int'l, Inc. v.
Marlton Technologies, Inc., 902 A.2d 519, 524 (Pa. Super. 2006) (en
banc) (citations omitted).

4
  Inclusion of additional materials in the record, such as Appellant’s frivolous
IRS filings against Chief Justice Saylor, and Chester County President Judge
Jacqueline Carroll Cody, not to mention claims that Barack Obama was not
really the president of the United States, but an employee of a corporation
owned by the Vatican, do not enhance the credibility of Appellant’s
argument, or the merits of his claims.



                                           -2-
J-S09042-17



considered on appeal.”       Commonwealth v. Preston, 904 A.2d 1, 6 (Pa.

Super. 2006), appeal denied, 916 A.2d 632 (Pa. 2007).

          Finally, Appellant’s substitute for a brief is non-compliant, fails to

present a cognizable claim for appellate review, and is often simply

incoherent. (See Averment of Fact to Stand as Brief, 11/21/16). It is well-

settled that “this Court may quash or dismiss an appeal if an appellant fails

to conform with the requirements set forth in the Pennsylvania Rules of

Appellate Procedure.” Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.

Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005) (citation omitted);

see also Pa.R.A.P. 2101.

          Appellant’s arguments are defective, frivolous, and would not merit

relief.

     Appeal dismissed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2017




                                       -3-